Citation Nr: 1112750	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) that denied service connection for hypertensive cardiovascular disease.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for a chronic heart disorder is warranted as the claimed disorder is etiologically related to his service-connected hypertension.  

The Veteran served in and VA has recently determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. 38 C.F.R. § 3.309(e) Note 3.)  Here, given his Vietnam service, he is presumed to have been exposed to herbicides such as Agent Orange.

The Board observes that the Veteran was scheduled for a May 2007 VA examination for compensation purposes to address the nature and etiology of his claimed chronic heart disorder.  A May 2007 notation in the claims file reflects that the Veteran failed to report for the scheduled evaluation.  In a May 2007 written statement, the Veteran advanced that he did not receive notice of the scheduled evaluation and essentially indicated he would report for another examination.  In addition, on his April 2008 VA Form 9, the Veteran stated that he received ongoing treatment for a chronic cardiac disorder from T. M., M.D., and at the St. Luke Heart Institute.  Clinical documentation of the cited treatment is not of record.  

In light of the foregoing, the Board finds that VA must obtain any outstanding treatment records and, unless the evidence shows that service connection is warranted based on the findings, diagnoses and conclusions contained in those records, he should be scheduled for an appropriate VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his cardiac problems, including the names and addresses of such health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact T. M., M.D., the St. Luke Heart Institute, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the claims folder any relevant VA clinical documentation.  If no additional records exist, such a fact should be noted in the claims folder.  

3.  Then, if service connection cannot be established based on the records received in response to paragraphs 1 and 2, afford the Veteran an appropriate VA examination to determine the current nature and etiology of his claimed chronic cardiac disorder.  The claims folder should be made available and reviewed by the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no chronic cardiac disorder is diagnosed, the examiner should specifically state that fact.  

The examiner must state whether it is at least as likely as not that the Veteran has a chronic cardiac disorder that had its onset during service or within one year of his discharge, to include his presumed herbicide exposure in the Republic of Vietnam.  The examiner must also opine as to whether it is at least as likely as not that the Veteran has a chronic cardiac disorder that is related to his service-connected hypertension.  

The Veteran is hereby advised that if he fails to report for the scheduled examination without good cause, his claim will be decided upon the evidence of record in accordance with the provisions of 38 C.F.R. § 3.655 (2010).

4.  Then readjudicate the appeal, with express consideration of the provisions of 38 C.F.R. § 3.310(a) (2010).  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

